Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Candish, Organic & Biomolecular Chemistry (2011), 9(23), 8182-8189.

Candish teach Cas Reg. No. 1359091-65-8 (Type II page 8182 column A)

    PNG
    media_image1.png
    167
    192
    media_image1.png
    Greyscale
 
corresponds to enol form of claimed formula C wherein 
R2 =  COOCH3 
R1 = R1’ = R1” = R3 = R4 = H
R = OH (enol) 
R4” = CH3 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. 

Applicants arguments are not persuasive.  According Applicant the 

    PNG
    media_image2.png
    291
    672
    media_image2.png
    Greyscale

Further,   

    PNG
    media_image3.png
    16
    52
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    16
    74
    media_image4.png
    Greyscale
 Figure 1 
    PNG
    media_image5.png
    377
    605
    media_image5.png
    Greyscale

Response: 
Applicant pointed out paragraph [0102- (relating to hydrolysis of ipolamide) was reevaluated. No data or method or working example, to ascertain what was produced by the hydrolysis is found in the specification
Applicants arguments with respect to in vitro data is irrelevant to the issue at hand which is any of the compounds representing the claimed formula C is in possession. 
The postion taken is that applicant did not have possession of the claimed invention.  

A fact-based inquiry in this case would lead one of skill in the art to recognize that the description by drawing of a structure of a molecule is inadequate to conclude that the applicant had possession of any compound that fall under the claimed formula C.  
According to Breslow, Beyond the Molecular Frontier: Challenges for Chemistry and Chemical Engineering, The National Academies Press, 2003 Chapter 5, pages 55-70, when a new compound/material is produced/isolated/made, a vital activity in the 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the (extensive) reasons of record.  

Applicant’s arguments are not persuasive. Applicants point out that 

    PNG
    media_image6.png
    301
    684
    media_image6.png
    Greyscale
 
     
    PNG
    media_image7.png
    55
    597
    media_image7.png
    Greyscale


Response:
With regards to [102]-[103] (hydrolysis)
The assertion of ‘isolation’ implied in has no supporting data.  To one of skill in the art the phrase 
    PNG
    media_image8.png
    19
    53
    media_image8.png
    Greyscale
means separation from a mixture/extract or something.  There is no evidence of how it is achieved.  Similarly, to one of skill in the art, chromatograms (such as instant Figure 3 and Figure 4) indicate peaks representing the presence of some compound(s).  
chromatogram is a representation of the separation that has chemically [chromatographically] occurred in the HPLC system. A series of peaks rising from a baseline is drawn on a time axis. Each peak represents the detector response for a different compound. 

With regards to [0123]-[0126] (In vitro data)

    PNG
    media_image9.png
    103
    697
    media_image9.png
    Greyscale

The biological data of obtained on an extract has nothing to do with respect to making compounds is unclear.  The data obtained may have nothing to do with the claimed compounds (thus does not satisfy the ‘use’ prong of 112a).  

The position taken is that Applicants did not make the compounds claimed.  

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 

Suggestion: 
See MPEP 1204 Notice of Appeal [R-10.2019]

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625